 1
 2
 3
 4
 5
 6
 7
 8                                     UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10
11   ELISA PEREZ,                                          )   Case No.: 1:18-cv-1264 - JLT
                                                           )
12                    Plaintiff,                           )   ORDER GRANTING THE COMMISSIONER’S
                                                           )   MOTION TO ACCEPT THE LATE-FILED BRIEF
13           v.                                            )
                                                           )   (Doc. 24)
14   ANDREW M. SAUL1,                                      )
     Commissioner of Social Security,                      )
15                                                         )
                      Defendant.                           )
16                                                         )
17           On August 14, 2019, the Commissioner filed a motion requesting that the Court accept the

18   responsive brief filed two days after the deadline previously ordered. (Doc. 24) Tina Naiker, counsel

19   for the Commissioner, reports she was unable to meet the filing deadline due to her chronic illness. (Id.

20   at 1) Ms. Naiker also reports Plaintiff “does not oppose the requested relief.” (Id., see also Doc. 24-1

21   at 2, ¶ 4) Thus, the Court ORDERS that the Commissioner’s motion for the Court to accept the late-

22   field brief (Doc. 24) is GRANTED.

23
24   IT IS SO ORDERED.

25       Dated:      August 19, 2019                                  /s/ Jennifer L. Thurston
26                                                             UNITED STATES MAGISTRATE JUDGE

27
28
             1
             This action was originally brought against Nancy A. Berryhill in her capacity as then-Acting Commissioner.
     Andrew M. Saul, the newly appointed Commissioner, has been automatically substituted. See Fed. R. Civ. P. 25(d).
